El Juez Asociado Señoe T-odd, Je.,
emitió la opinión del tribunal.
El peticionario solicita expidamos un auto de injunction, en auxilio de nuestra jurisdicción apelativa, prohibiendo a los demandados y a sus subalternos continuar las'obras de construcción del puente sobre el Río Grande de Añasco “por cuenta del peticionario y sin previa liquidación de la obra hecha y materiales acopiados por el contratista” (el peticio-nario) y sin que se extienda dicha prohibición a que se con-tinúen las obras por cuenta del Gobierno de Puerto Rico. En síntesis alega el peticionario que en julio de 1940 otorgó *633nn contrato con el Pueblo de Puerto Pico representado por el Comisionado del Interior para la construcción del puente mencionado a nn costo de $197,362.25; qne prestó las fian-zas requeridas; que debido a dificultades surgidas con el Comisionado del Interior, que detalla y califica de violacio-nes al contrato, el peticionario le informó oficialmente el 22 de diciembre de 1942 que había paralizado las obras; que el Comisionado le requirió para que las continuara en un plazo de cinco días y vencido el mismo el Comisionado procedió a hacerse cargo de las obras y a continuarlas por cuenta del peticionario, incautándose de todos los materiales y la pro-piedad almacenados en el sitio de la obra y procediendo uni-lateralmente a nombrar, emplear y pagar, con cargo al peti-cionario, un número injustificado de empleados y a hacer otros gastos arbitrarios y abusivos, no sólo en dichas obras, sino en otras de un contrato adyacente, cargando el costo al peticionario; que el Comisionado se ha negado a realizar una liquidación de dichas propiedades y de la obra ya hecha para poder determinar luego qué parte de la obra había hecho el peticionario y cuál el Comisionado, así como cuánto dinero había de gastarse legítimamente en la continuación de las obras por cuenta del peticionario y sus fiadores. Alegó el peticionario quo, a base de que dichas actuaciones del Co-misionado son ilegales, arbitrarias e inequitativas, en viola-ción de la ley y del contrato, y que de no impedirse al Co-misionado llevar a cabo sus amenazas sufriría el peticiona-rio daños y perjuicios, por distintos motivos que detalla, ra-dicó en la Corte de Distrito de San Juan una solicitud ju-rada de injunction “no con el objeto de impedir que se con-tinuaran las obras . . . sino que se . . . continuaran . . . . por cuenta del Contratista y sin previa liquidación de dichas obras y materiales. . . .”; que contestada la petición y ce-lebrada la vista la corte inferior dictó resolución en octubre 25, 1943, declarando sin lugar la solicitud de injunction pre-liminar y anuló la orden de entredicho que había dictado; *634que el Contratista apeló de dicha resolución para ante esta Corte Suprema y es en auxilio de nuestra jurisdicción ape-lativa que ha radicado la presente petición alegando que las cuestiones de derecho envueltas en el litigio así lo justifican y expone que toda la controversia gira alrededor del de-recho que el Comisionado del Interior alega tener y que el peticionario le niega, a actuar haciendo uso de las faculta-des extraordinarias y drásticas que le concede la cláusula 7 del contrato otorgado por las partes, la cual cláusula sos-tiene el peticionario es nula y ultra vires, ya que las con-diciones que deben contener los contratos de obras públicas insulares están fijadas por ley y que, de estimarse válida dicha cláusula, la misma no es de aplicación a este caso por varias razones que expone.
Expedimos una orden dirigida a los demandados para que comparecieran a mostrar causa por la cual no debe ex-pedirse el auto solicitado. El día señalado para la vista los demandados radicaron su contestación, en la que negaron los hechos esenciales de la petición, y las partes procedieron a argumentar el caso.
Debido a las afirmaciones contenidas en la contestación, a la forma en que se desarrolló la argumentación y a las ad-misiones de los abogados como consecuencia de determina-das preguntas formuladas por los jueces, las partes convi-nieron en tratar de llegar a un acuerdo y firmar y someter al Tribunal una estipulación que redactaría el peticionario y que serviría de base para dictar la orden de injunction soli-citada y en caso de que los demandados no estuvieran de acuerdo con los términos de la estipulación, radicarían sus objeciones a la misma. Esto último es lo que ha sucedido.
Tenemos a la vista la estipulación preparada por el abo-gado del peticionario y las objeciones radicadas por los de los demandados. A decir verdad, los puntos de divergencia son triviales. Parece que el uso de la palabra “liquidación” por el peticionario fué el obstáculo, infranqueable, para que *635los demandados firmaran la estipulación a pesar de que és-tos aceptan que se haga “una medida y cubicación y valua-ción (appraisal)” de la obra ejecutada e. inventario de mate-riales acopiados por el contratista. Expresamente admitió el peticionario en la vista oral que al usar la palabra “liqui-dación” no pretendía que' se le pagara ahora por la obra realizada o por los materiales acopiados, pero insistió en que sí tenía derecho a saber el valor de una y otra cosa. En cuanto a este punto no comprendemos la actitud de los de-mandados y la aplicación restrictiva que pretenden darle a la palabra “valuación” (appraisal). En el primer párrafo de su pliego de objeciones expresan que están conformes en proceder, de común acuerdo con el peticionario, a practicar “una medida y cubicación y valuación (■a/ppraásal) ” de la obra ejecutada pero sólo aceptan hacer un “inventario de los materiales acopiados”. En la contestación hicieron cons-tar que nunca se han negado a suministrar al peticionario “un estimado de obra construida y material acopiado al pie de la misma”, y en la vista oral su abogado aceptó que es-taban dispuestos a realizar la valoración pero no a realizar-pago alguno ahora. Somos de opinión que, de acuerdo con los hechos alegados en la petición, las admisiones contenidas en la contestación y las cuestiones legales envueltas en este c.aso, el peticionario tiene derecho a saber tanto el valor- de la obra realizada por él como el valor de los materiales aco-piados en relación con el contrato, antes de que los deman-dados continúen las obras por cuenta del peticionario.
Las partes también han convenido, con ligeras divergen-cias, en que el peticionario tendrá derecho a nombrar un re-presentante para observar (no investigar) la forma en que se llevará a calm la terminación de las obras por los deman-dados y a que el peticionario notifique al Comisionado del Interior cuando no estuviere de acuerdo con algún gasto o con alguna actuación de las personas encargadas de termi-nar las obras. Asimismo los demandados están dispuestos a *636entregar al representante del contratista copia de las factu-ras de compra de materiales y copia de cada nómina de jor-nales.
Bajo las circunstancias concurrentes y la importancia de las cuestiones legales envueltas en la apelación del caso principal, procede, por tanto, declarar con lugar la petición en este caso y expedir un auto de injunction en auxilio de nuestra jurisdicción apelativa, dirigido contra los demanda-dos para que, mientras se sustancia y hasta tanto se resuelva por esta Corte Suprema el recurso de apelación interpuesto en el caso núm. 42,647 de la Corte de Distrito de San Juan, de Tomás Carro v. Sergio Cuevas Bustamante, et al., de-mandados, sobre injunction, se abstengan por sí o por me-dio de sus agentes, empleados o subalternos o por medio de persona otra alguna, de continuar las obras de construcción' del puente sobre el Río Grande de Añasco por cuenta del peticionario Tomás Carro, a menos que dichos demandados cumplan con las siguientes condiciones:
1. Los demandados y el peticionario procederán, de mu-tuo acuerdo, dentro del plazo de cinco días, a realizar un es-timado de la obra construida y de los materiales acopiados por el peticionario hasta el momento en que los demanda-dos se hicieron cargo de la obra, debiendo incluirse en dicho estimado la medida, cubicación y valuación de la obra y ma-teriales de acuerdo con los términos del contrato y los pla-nos del proyecto, y asimismo la cubicación y valoración de la tierra colocada en los terraplenes por el peticionario si-guiéndose el procedimiento técnico usual, debiendo tomarse estos datos en presencia del peticionario o su represen-tante ; y
2. El peticionario Tomás Carro tendrá derecho a nom-brar un representante para observar la forma en que conti-nuarán las obras los demandados, quien tendrá derecho a permanecer todo el tiempo que sea necesario en la obra mientras se estén realizando trabajos en ella y podrá infor-*637mar por escrito al Comisionado del Interior sobre cualquier actuación de las personas encargadas de terminar las obras, o sobre algún gasto, con los cuales no estuviere de acuerdo;
3. Los demandados entregarán al representante del peti-cionario, inmediatamente después de cada compra ele mate-riales, copia de las facturas, y además le entregarán copia de cada nómina de jornales.
M peticionario prestará una fianza por la suma de $1,000 para responder de los daños y perjuicios que los demanda-dos puedan sufrir si en definitiva el caso fuere resuelto en contra del peticionario.

El Secretario expedirá el ateto de injunction correspon-diente sujeto a las condiciones expuestas.